H. P. WOOD, Chief Justice
DECISION
This case came on to be heard on the 14th day of December 1932 before Chief Justice H. P. Wood.
In the year 1922 a survey of the land called Pogia, said survey having been made for an Aumavae in 1906, was filed for registration by the present Aumavae, a “matai” of the Samoan family in Leone.
Within the statutory period objections were made to this registration by Atofau, Samana, Tuugaifo and Tuiteleleapaga.
Prior to the time that the case came to trial — during the term of Judge Foxhall as American Judge — the objections of the above named chiefs were withdrawn and the land Pogia as surveyed and filed for registration by Aumavae was filed in Aumavae’s name.
The objectors then appeared and claimed that their objections had been withdrawn through the promises and connivance of Aumavae and his brother Faiivae, .the latter of whom had told them that if they would withdraw their objections Aumavae would register only the small piece of land called Pogia which they admitted that he owned *473as “matai”. After the objections were withdrawn Aumavae proceeded to register the land originally offered for registration.
Atofau, Samana and Tuiteleleapaga continued to use that part of the land called by Aumavae, Pogia, claimed by them respectively. Aumavae then brought an action of trespass aganst each of the objectors.
It appears from the testimony taken in the trespass action that Faiivae is called a brother by Aumavae and that he has an interest in the land Pogia; that after Atofau, Tuugaifo, Samana and Tuiteleleapaga had filed their objections to the registration of this land, he met them in Fagatogo and told them that if they would withdraw their objections Aumavae would register only that land called Pogia which they admitted that he owned.
It was on this statement of Faiivae to them that their objections were withdrawn. Faiivae does not admit that he did this with Aumavae’s consent or approval but on the other hand when he told Aumavae what he had done Aumavae did not repudiate Faiivae’s action. On this testimony the trespass case was dismissed and Aumavae was given permission to again file the land Pogia claimed by him, for registration and the objectors to this to record their objections.
The land case came on for trial on the 14th of December 1932 before the Chief Justice sitting alone, as all the District Judges were objected to by one or the other of the parties in the case.
The objection of Tuugaifo was withdrawn and the only objections were those of Atofau, Samana and Tuiteleleapaga. Atofau because of illness was not present in Court but his testimony was taken in the presence of the other objectors and Aumavae, in Taputimu. Tuiteleleapaga who died since he first filed his objection was represented by *474Napo, who is probably the logical successor to his father as the holder of the name Tuiteleleapaga.
In the trial of this case the testimony is entirely conflicting. Each of the parties gave evidence that the land claimed by them in the area claimed by Aumavae had been held, used and cultivated by their predecessors for many years before 1900 to the present time without objections by Aumavae until he first filed the land Pogia for registration in 1922.
Aumavae claimed that he and his predecessors had used and cultivated the land Pogia as surveyed and filed by Aumavae for registration an equal length of time and that he or his predecessors had permitted the several objectors to cultivate the land claimed by them. No evidence was given by any of the parties conclusive against the claims of the others.
Under all the evidence and the fact that the claims of the original objectors were withdrawn at the request of and on the promise of Faiivae, the so-called brother of Aumavae, who was admitted by Aumavae to have an interest in this land Pogia, and that Aumavae knowing of this after it was done did not repudiate Faiivae’s action but took advantage of it by proceeding to register the land without the objectors’ knowledge.
It is the judgment of this Court that Atofau, Tuiteleleapaga and Samana shall have title to and continue to hold the lands respectively claimed by them and that Aumavae shall have title to and hold that part of the land Pogia which the objectors admit is called by that name, and which they admit belongs to him as “matai” of the Aumavae family.
Further, that this land Pogia be surveyed by Aumavae and registered in the Court and that Tuiteleleapaga, Samana and Atofau respectively survey and register in *475the Court the lands claimed by them and awarded to them by this decision.
The costs of $50.00 in this case shall be borne as follows: $35.00 by Aumavae and $5.00 each by Atofau, Samana and Tuiteleleapaga.